DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/2021 has been entered.
Remarks 
Claims 1 and 9 have been amended. Claims 2-3 have been canceled. Claims 4-9 are as previously presented. Claims 10-14 are newly added. Claims 1 and 4-14 are currently examined. 
Status of Objections and Rejections 
The rejection as set forth within the previous office action has been modified as necessitate by the applicant’s amendments. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka (US 2012/0058375).
As to claim 1, Tanaka discloses a secondary battery ([0027], and throughout) obtained by rolling a cathode and an anode by interposing a separator ([0027]-[0028], figure 2, the positive electrode is #10, the negative electrode is #20, and the separator is #30), each of the cathode and the anode having a metal foil (figure 2, 4 and 5; #11 for the cathode and #21 for the anode, [0039] and [0046] discuss that the materials are metal), a mixture layer formed on the metal foil (figure 2, 4 and 5, #12 the positive electrode active material layer and #22 the negative electrode active material layer, [0028]), a foil exposure portion that exposes the metal foil and is provided in one side in a width direction (figures 2, 4 and 5, it can be seen that #11 and #21 have exposed portions in the directions of left to right which will be the width direction), one end of the mixture layer having a taper portion with a tip (figure 4 and 5), and another opposing end in the width direction of the mixture layer having a cut surface (figures 4 and 5), wherein the cathode or the anode has an insulation layer that covers the mixture layer (figures 4 and 5, the insulation layer is #40 alumina containing layer, note for figure 4, the layers will be pressed together and wound and thus cover the mixing layers; also note that the material of the insulating layer is discussed [0031]-[0037], this is a similar material to that discussed within the instant specification as alumina is used as a filler with a binder as well), the tip of the taper portion of the mixture layer is exposed from the insulation layer (figures 4 and 5, the tip portion is not covered by the insulating layer), the taper portion adjacent to the foil exposure portion and having a thickness gradually reduced toward the foil exposure portion (figures 4 and 5), the mixture layer and the insulation layer are formed on a front surface and a back surface of the metal foil (figures 4 and 5, note that will figure 4 only shows one separator #30 during the wounding process two are used as seen within figure 2, 
As to claim 4, Tanaka discloses wherein, wherein the anode has the insulation layer (figures 2, 4 and 5, the anode #20, [0028], has the insulating layer). 
As to claim 5, Tanaka discloses wherein, the mixture layer of the cathode (figures 4 and 5 #12, [0028]) is provided within a range facing the insulation layer in a laminating direction of the cathode and the anode (figures 4 and 5, the laminating direction is the direction in which the battery is wound, thus the laminating direction up and down). 
As to claim 6, Tanaka discloses wherein, the mixture layer of the cathode faces a part of the taper portion of the anode by interposing the insulation layer in the laminating direction (figure 4 and 5, a line can be drawn from the cathode mixing layer #12, through the insulating layer #40 to the tapered portion of the anode, thus the cathode is considered as facing the required portion). 
As to claim 7, Tanaka discloses wherein, the mixture layer of the anode has a flat portion having a uniform thickness, and the mixture layer of the cathode faces the flat portion of the anode by interposing the insulation layer (figure 4 and 5, the anode has a flat portion having a uniform thickness, #20 the portion of the anode not including the tapered portion on the portion to the right of the tapered portion, figure 4 and 5, the cathode has a flat portion, the portion including the tapered portion and the portion to the left of the tapered portion, the insulating layer there between, figure 4 and 5 #40). 
As to claim 8, Tanaka discloses wherein, the cathode has the insulating layer (figure 2 and 4, as the battery will be wound the insulating layer 40 will be in contact with the cathode #10 and thus the cathode has the insulating layer). 
As to claim 9, Tanaka discloses a method of manufacturing a secondary battery ([0053], [0027] and throughout; This is because the entire method is within Tanaka), the method comprising: a process of forming a mixture layer on a front surface and a back surface of a metal foil (figures 2, 4 and 5, [0028]-[0029], [0039] and [0046], the mixture layers are #12 and #22 and the metal foils are #11 and #21) and forming a foil exposure portion by exposing one side in a width direction of the metal foil (figures 2, 4 and 5, a portion of the foils #11 and #21 are exposed within the left to right direction which is denoted as the width direction), thereby fabricating a cathode and an anode (figures 2, 4 and 5, the cathode is #10 and the anode is #20); a process of forming an insulation layer on the front surface and the back surface of the metal foil such that the insulation layer covers the mixture layer of the cathode or the anode exposing a tip of a taper portion of the mixture layer from the insulation layer on the front surface and the back surface of the metal foil (figures 2, 4 and 5, the insulating layer #40 in on both surfaces, note that within figure 4, once the electrode is wound an additional separator will be present as shown within figure 2; the insulation layer is #40 alumina containing layer; also note that the material of the insulating layer is discussed [0031]-[0037], this is a similar material to that discussed within the instant specification as alumina is used as a filler with a binder as well), the taper portion adjacent to the foil exposure portion and having a thickness gradually reduced toward the foil exposure portion (figures 4 and 5); a process of forming a cut surface on the cathode or the anode having the insulation layer such that the cut 
As to claim 10, Tanaka discloses wherein, the cut surface of one of the anode and the cathode is disposed between ends of the insulation layer on the other of the anode and the cathode in the width direction of the anode and the cathode (figure 2 and 4, as the battery will be wound the insulating layer 40 will be in contact with the cathode #10 and the anode #20, thus cathode is disposed between the insulating layers of the anode). 
As to claim 11, Tanaka discloses wherein, the tip of the taper portion of one of the anode and the cathode is disposed between ends of the insulation layer on the other of the anode and the cathode in the width direction of the anode and the cathode (figure 2 and 4, as the battery will be wound the insulating layer 40 will be in contact with the cathode #10 and the anode #20, thus cathode is disposed between the insulating layers of the anode). 
As to claim 12, Tanaka discloses wherein, the process of rolling includes disposing the cut surface of one of the anode and the cathode between ends of the insulation layer on the other of the anode and the cathode in the width direction of the anode and the cathode (figure 2 and 4, as the battery will be wound the insulating layer 40 will be in contact with the cathode #10 and the anode #20, thus cathode is disposed between the insulating layers of the anode). 
As to claim 13, Tanaka discloses wherein, the process of rolling includes disposing the tip of the taper portion of one of the anode and the cathode between ends of the insulation layer on the other of the anode and the cathode in the width direction of the anode and the cathode (figure 2 and 4, as the battery will be wound the insulating layer 40 will be in contact with the cathode #10 and the anode #20, thus cathode is disposed between the insulating layers of the anode).  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2012/0058375). 
As to claim 14, Tanaka discloses a secondary battery ([0027], and throughout) obtained by rolling a cathode and an anode by interposing a separator (figure 2, [0027]-[0028], the cathode is #10, the anode is #20 and the separator is #30), each of the cathode and the anode having a metal foil (figures 2, 4 and 5, the cathode metal foil is #11, the anode metal foils is #21, the material are discussed in [0039] and [0046]), a mixture layer formed on the metal foil (figures 2, 4 and 5, the cathode mixture layer is #12 and the anode mixture layer is #22), and a foil exposure portion that exposes the metal foil and is provided in one side in a width direction (figures 2, 4 and 5, the metal foils #11 and #21 have exposed portions on the left and right which is the width direction), wherein the cathode or the anode has an insulation layer that covers the mixture layer (figures 4 and 5, the insulation layer is #40 alumina containing layer, note for figure 4, the layers will be pressed together and wound and thus cover the mixing 
Tanaka is silent to wherein, the tip of the taper portion is exposed from the insulation layer on the front surface of the metal foil, and the tip of the taper portion is entirely covered by the insulation layer on the back surface of the metal foil. However, given that Tanaka shows several situations wherein the insulator layer has been moved to different location (figures 3-10). It would have been obvious to one of ordinary skill within the art to have the insulating layer in the instant claimed location as a mere aesthetic design choice or a mere change in shape (see MPEP 2144.04 I or IV B) baring any criticality or unexpected results.  
Response to Arguments
Applicant’s arguments, see Applicant’s Arguments, filed 4/8/2021, with respect to the rejections of amended claims 1 and 4-9 under Kinugawa (WO 2013/031211) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R OHARA whose telephone number is (571)272-0728.  The examiner can normally be reached on 7:30 AM-3:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.